Vehicle Inspection — Minimum Requirements There are no absolute minimum requirements for motor vehicle inspection laws. Satisfactory progress of a state toward Federal criteria is key to whether or not penalties will be invoked. The extent of the modification of present state laws will determine the risk of jeopardizing Federal highway funds. Action will not lie to prohibit Federal Government from invoking penalties under Highway Safety Act of 1966, as amended.  The Attorney General is in receipt of your letter of January 21, 1969, wherein you inquire: "1. What are the minimum requirements under the Federal Laws and Regulations for Motor Vehicle Inspection Law? "2. How far can the Governor and the Legislature go to repeal or modify or simplify this act without jeopardizing our Federal Highway Funds? "3. Would an action, either in the State or Federal Court, lie to prohibit and restrain the Federal Government from withholding or penalizing in the event the people of Oklahoma repeal the Motor Vehicle Inspection Law?" The Highway Safety Act of 1966, 80 Stat. 737, 23 U.S.C.A., 40223 U.S.C.A. 201 and 23 U.S.C.A. 203, provides in part: "Each state shall have a highway safety program approved by the Secretary, designed to reduce traffic accidents and deaths, injuries, and property damage resulting therefrom. Such programs shall be in accordance with uniform standards promulgated by the Secretary. Such uniform standards shall be expressed in terms of performance criteria.  Such uniform standards shall be promulgated by the Secretary so as to improve driver performance . . . vehicle registration, operation and inspection . . . . ". . . After December 31, the Secretary shall not apportion any funds under this subsection to any State which is not implementing a highway safety program approved by the Secretary in accordance with this section. Federal aid highway funds apportioned on or after January 1, 1969, to any State which is not implementing a highway safety program approved by the Secretary in accordance with this section shall be reduced by amounts equal to 10 per centum of the amounts which would otherwise be apportioned to such State under section 104 of this title, until such time as such State is implementing an approved highway safety program. Whenever he determines it to be in the public interest, the Secretary may suspend, for such periods as he deems necessary, the application of the preceding sentence to a State. Any amount which is withheld from apportionment to any State under this section shall be reapportioned to the other States in accordance with the applicable provisions of law . . . . . "Uniform standards promulgated by the Secretary to carry out this section shall be developed in cooperation with the States, their political subdivisions, appropriate Federal departments and agencies, and such other public and private organizations as the Secretary deems appropriate.  "The Secretary shall carry out the provisions of the Highway Safety Act of 1966 (including chapter 4 of title 23 of the United States Code) through a National Highway Safety Agency, which he shall establish in the Department of Commerce. . . . "The Secretary of Commerce shall report to Congress, not later than July 1, 1967, all standards to be initially applied in carrying out section 402 of title 23 of the United States Code." The National Highway Safety Bureau established by the Secretary of Commerce made its report to the Congress as required by Section 203 above and included therein the following standards: "Each State shall have a program for periodic inspection of all registered vehicles or other experimental, pilot, or demonstration program approved by the Secretary, to reduce the number of vehicles with existing or potential conditions which cause or contribute to accidents or increase the severity of accidents which do occur, and shall require the owner to correct such conditions.  "1. The program shall provide, as a minimum, that: A. Every vehicle registered in the State is inspected either at the time of initial registration and at least annually thereafter, or at such other time as may be designated under an experimental, pilot. or demonstration program approved by the Secretary.  B. The inspection is performed by competent personnel specifically trained to perform their duties and certified by the State.  C. The inspection covers systems, sub-systems and components having substantial relation to safe vehicle performance.  D. The inspection procedures equal or exceed criteria issued or endorsed by the National Highway Safety Bureau.  E. Each inspection station maintains records in a form specified by the State, which include at least the following information: 1. class of vehicle 2. date of inspection 3. make of vehicle 4. model year 5. vehicle identification number 6. defects by category 7. identification of inspector 8. mileage or odometer reading And in connection with the above standards, the U.S. Senate Public Works Committee asked the following question and received the following answer "Q. What is meant by, `The inspection covers systems, sub-systems and components having substantial relation to safe vehicle performance' Who decides what systems, sub-systems, and components are and what standard must be met upon inspection? "A. Systems, sub-systems, and components affecting driver vision as well as vehicle braking, lighting, steering, and suspension are commonly understood as those having a substantial relation to safe vehicle performance. The Secretary will define the specific items to be inspected in guidelines to be developed after consultation with the States and others." The Legislature enacted O.S.L. 1967, Chap. 362, Sections 1-10 (47 O.S 851 — 47 O.S. 861 [47-861] (1968)), providing substantially as follows: "1. The Act applies to all licensed vehicles which travel upon any highway except house trailers.  "2. All vehicles must be inspected at least annually.  "3. All new and used vehicles in the hands of dealers must be inspected.  "4. Commissioner of Public Safety is authorized and directed to make necessary rules and regulations for administration and enforcement of this Act.  "5. Each inspection station shall examine and test the following vehicle mechanical equipment on each inspection; brakes, steering, front and rear wheel suspension, exhaust systems, wheels and tires, windshield wipers horn or warning device, including proper adjustment of turn signals windshield and other glass, and lighting equipment." The Commissioner of Public Safety, pursuant to the authorization granted in Sections 851 to 861, above, promulgated rules and regulations to be used by inspection stations and covering all vehicles required to be inspected. Such Instructions appear to be very comprehensive and cover steering, suspension brakes, wheels, tires, exhaust system, lighting equipment, windshields and other glass, windshield wipers and horn. On May 31, 1968, the Department of Transportation sent out a "proposed" draft of a highway safety program manual regarding periodic motor vehicle inspection which contained the following: "A minimum list of items which should be included in a motor vehicle inspection program are shown in Exhibit 11 following this page. Inspection of air pollution systems requires special knowledge and equipment which should be considered if this is to be included in the inspection.  "List of Inspection Items 1. Operator's license (if inspection performed by enforcement personnel) 2. Valid registration 3. License plates valid, legible and unobstructed 4. Parking brakes (hand) 5. Foot brakes (service) 6. Headlights 7. Signal lights (turn and warning) 8. Other lights 9. Horn 10. Windshield 11. Other windows 12. Rear-view mirrors 13. Tires 14. Wheels and rims 15. Wipers 16. Wind shield washers 17. Steering assembly 18. Alignment and suspension 19. Exhaust system 20. Fuel System 21. Hazardous items on body of vehicle 22. Hood latch, door latch, and other latches 23. Seat belts and anchors 24. Windshield defroster 25. Air-pollution system (as knowledge and equipment is developed) From an examination of the inspection items of the National Highway Safety Bureau, set out immediately above, it appears our law, rules and regulations fall short of the minimum requirements set out therein, particularly in respect to rear-view mirrors, fuel systems, hazardous items on body of vehicle, hood and other latches, seat belts and anchors and windshield defrosters. However, the above list contains "suggested" minimum requirements rather than regularly adopted regulations.  Several things indicate a desire on the part of Congress and the Department of Transportation to permit the states to gradually adopt the suggested minimum requirements regarding motor vehicle inspection. First, the National Highway Safety Bureau was removed from the Department of Commerce to the Department of Transportation. Second, the penalty provisions of sub-section (c) of 23 U.S.C. § 401, were extended by Pub.L. 90495, Section 13, 82 Stat. 822 (August 23, 1968k from January 1, 1969, to January 1, 1970. And third, less than half of the states have enacted legislation as comprehensive as our vehicle inspection statutes. Therefore, in answer to your first question, it is the opinion of the Attorney General that there are no absolute minimum requirements for motor vehicle inspection laws. So long as any state is making satisfactory progress in its safety inspection program and is attempting to reach the criteria of the Department of Transportation we do not believe the penalty provisions of Section 401(c), supra, will be invoked.  Your second question is very difficult to answer because of the form in which it is posed. It is the opinion of the Attorney General that if the Legislature enacts a law repealing 47 O.S. 851 [47-851] (1968) et seq. the penalty provisions of Section 401(c), supra, would probably be invoked since we would not the have a highway safety program approved by the Secretary of the United States Department of Transportation and Oklahoma would receive no more funds under the Highway Safety Act of 1966 and after January 1, 1970 our Federal Aid Highway funds would be reduced by as much as ten per cent On the other hand, if the Legislature enacts amendments to Sections 851, et seq., supra, which modify or simplify the act, the risk of losing Federal safety and highway funds would depend upon the extent of such modification. Since our act does not now go as far as the Federal "suggested" minimum requirements. if the Legislature reduced the items which must be inspected appreciably the risk of having the penalty provisions invoked would increase in direct proportion to the relaxation in inspection procedures or reduction of terms which must be inspected.  It is the opinion of the Attorney General that your third question should be answered m the negative. An action would not lie to prohibit or restrain the Federal Government from invoking the penalty provisions of Section 401(c) supra. in the event the people of Oklahoma repeal the Motor Vehicle Inspection (W. J. Monroe)